

116 S1095 IS: American Dream Employment Act of 2019
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1095IN THE SENATE OF THE UNITED STATESApril 9, 2019Ms. Harris (for herself, Ms. Cortez Masto, Mr. Durbin, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Mr. Carper, Mr. Casey, Mrs. Gillibrand, Ms. Hirono, Ms. Klobuchar, Mr. Markey, Mr. Menendez, Mr. Merkley, Mrs. Murray, Ms. Rosen, Mr. Sanders, Ms. Smith, Mr. Van Hollen, Ms. Warren, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo enable the payment of certain officers and
			 employees of the United States whose employment is authorized under the
			 Deferred Action for Childhood Arrivals program, and for other purposes.
	
 1.Short titleThis Act may be cited as the American Dream Employment Act of 2019. 2.Certain Federal employees who are beneficiaries of DACA authorized to be paidSection 704 of title VII of division D of the Consolidated Appropriations Act, 2019 (Public Law 116–6) is amended—
 (1)by striking eligible; or and inserting eligible;; and (2)by striking allegiance to the United States: and inserting allegiance to the United States; or (5) is a person who is employed by the House of Representatives or the Senate, and holds a current employment authorization document that was issued under the Deferred Action for Childhood Arrivals Program of the Secretary of Homeland Security, established pursuant to the memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children, dated June 15, 2012:.